Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (U.S. Patent No. 10,279,736).
Regarding Claim 1, Schneider discloses in Figures 1-4,  a trim element comprising a covering layer 32 having an outer surface that forms the outer surface of the trim element, and having an inner surface, opposite the outer surface, the covering layer comprising at least one opaque area 46 preventing the passage of light from the inner surface to the outer surface and at least one backlit area 34 in which said covering layer is translucent so as to allow light to pass from the inner surface to the outer surface, the backlit area extending around at least part 
Regarding Claim 2, Schneider discloses in Figures 1-4,  the trim element according to claim 1, further comprising a support 33, the covering layer 32 extending at least partially over the support 33, the reflective surface comprising a plurality of reflecting surfaces inclined with respect to each other and extending between the support 33 and the covering layer 32 and guiding the light emitted by the light source 22 toward the backlit area (See Figure 4).
Regarding Claim 3, Schneider discloses in Figures 1-4,  the trim element according to claim 1, wherein light is emitted from the light source 22 toward the reflective surface in at least a first direction away from the covering layer 32 and is reflected from the reflective surface toward the backlit area 34 in at least a second direction extending toward the covering layer 32.
Regarding Claim 4, Schneider discloses in Figures 1-4,  the trim element according to claim 1, further comprising a light guide (TIR lens 24) comprising: an outer face extending over at least part of the inner surface of the covering layer 32 opposite the backlit area 34 and covering the light source 22, and an inner face extending over at least part of the reflective surface, the light guide 24 being arranged to diffuse light emitted by the light source 22 toward the reflective surface and from the reflective surface toward the backlit area 34.
5. The trim element according to claim 4, wherein the light guide 24 is over-molded onto the inner surface of the covering layer 32 and onto each light source 22.


Regarding Claim 7, Schneider discloses in Figures 1-4,  the trim element according to claim 1, wherein at least one backlit area 48 extends entirely around the opaque area, the reflective surface having an axis of symmetry passing through the light source 22 and extending substantially perpendicular to the outer surface of the trim element, the reflective surface reflecting the light emitted by said light source 22 toward said backlit area 34, the light being distributed over the entire backlit area 34.
Regarding Claim 10, Schneider discloses in Figures 1-4,  the trim element according to claim 1, further comprising a functional element 44 extending on the outer surface of the covering layer opposite the opaque area 46.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Betz (U.S. Patent No. 10,513,222) discloses an illuminated trim component. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875